COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-471-CR
 
  
CHRISTOPHER 
LYNN DAVILA A/K/A                                        APPELLANT
CHRISTOPHER 
L. DAVILA
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
the State’s motion, on September 27, 2004, Appellant Christopher Lynn Davila 
was adjudicated guilty of the offense of evading arrest or detention using a 
vehicle.  The trial court assessed Appellant’s punishment at fourteen 
months’ confinement in state jail.  In a single point on appeal, 
Appellant claims that his initial, 2002 plea of guilty was involuntary.  
Because Appellant's complaint arises from his original plea, he was required to 
raise the issue in an appeal from the trial court's order placing him on 
deferred adjudication community supervision.  See Manuel v. State, 
994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); Webb v. State, 20 S.W.3d
834, 835-36 (Tex. App.—Amarillo 2000 no pet.).  An appeal on these 
grounds should have been commenced within thirty days of the trial court's 
"unadjudicated judgment."  See Tex. R. App. P. 26.2(a)(1); Garcia v. 
State, 29 S.W.3d 899, 901 (Tex. App.—Houston [14th Dist.] 2000, no 
pet.).  No timely notice of appeal was filed from that judgment.  
Therefore, we overrule Appellant's sole point and affirm the trial court’s 
judgment.
   
  
                                                          SUE 
WALKER
                                                          JUSTICE
  
  
PANEL 
A:   LIVINGSTON, DAUPHINOT, and WALKER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 12, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.